PER CURIAM.
William Romeo appeals the trial court’s order denying his motion to withdraw his plea to attempted first degree murder and armed burglary of a dwelling. Romeo had entered the change of plea during the second day of trial, when he became emotional during the victim’s testimony. Two days later, he began his attempts to withdraw the plea, citing his emotional state at hearing the victim’s testimony, coupled with concern over his counsel’s unsuccessful motion to continue the trial.
Appellant relies on Yesnes v. State, 440 So.2d 628 (Fla. 1st DCA 1983), Smith v. State, 550 So.2d 174 (Fla. 1st DCA 1989), and Long v. State, 678 So.2d 925 (Fla. 1st DCA 1996), among others for support. We find appellant’s eases inapposite, as they all represent more egregious situations. We note the trial court conducted a thorough and comprehensive plea colloquy, which refutes appellant’s later assertions in support of his motion to withdraw the plea.
AFFIRMED.
GLICKSTEIN, DELL and POLEN, JJ„ concur.